Citation Nr: 1133651	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-36 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for varicose veins of the legs as secondary to left varicocele, status post high ligation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.

The Veteran requested a videoconference Board hearing, which request was subsequently withdrawn by the Veteran in writing in July 2008.  Based thereon, the Veteran's request for a Board hearing is considered withdrawn, and this matter is ready for further review.

Despite a determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran's application to reopen his claim of entitlement to service connection for varicose veins of the legs as secondary to left varicocele, status post high ligation, the Board has determined that new and material evidence has not been received.


FINDINGS OF FACT

1.  An unappealed March 2004 RO decision denied the Veteran's claim of service connection for varicose veins of the legs.

2.  Evidence received since the March 2004 RO decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for varicose veins of the legs as secondary to left varicocele, status post high ligation.


CONCLUSIONS OF LAW

1.  The unappealed March 2004 RO decision denying the Veteran's claim of service connection for varicose veins of the legs is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for varicose veins of the legs as secondary to left varicocele, status post high ligation, has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's request to reopen his claim for service connection for varicose veins of the legs as secondary to left varicocele, status post high ligation, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a November 2006 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The November 2006 notice letter informed the Veteran of what the evidence must show to establish entitlement to service connection, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.

The November 2006 VCAA notice also described how VA assigns disability ratings and effective dates.  See Dingess, supra.  

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to requests to reopen a previously denied claim for service connection, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a veteran that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  In this regard, the November 2006 VCAA notice letter informed the Veteran that his claim for service connection for varicose veins of the legs had been previously denied, the basis of the prior denial, that new and material evidence was needed to substantiate his claim, and the letter described what would constitute new and material evidence.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records as relevant to his claim.

The Board also notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1) (2010).  Nevertheless, the Board acknowledges that the Veteran was provided with a VA medical opinion in February 2008.  Even so, because the Veteran's application to reopen his claim is denied herein, the adequacy of the medical examination is moot because VA is not obligated to provide a VA medical examination based on an application to reopen a claim unless new and material evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 38 C.F.R. § 3.159(c)(4)(iii) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for varicose veins of the legs, claimed as secondary to his service-connected left varicocele, status post high ligation.  After a review of the evidence of record, the Board finds that new and material evidence has not been received.

The Veteran's original claim for service connection for varicose veins of the legs was denied by way of a March 2004 RO decision on the basis that there was no evidence linking the Veteran's condition to service.  The Veteran did not file a notice of disagreement, and the March 2004 RO decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

At the time of the March 2004 RO decision, the evidence of record included the Veteran's service treatment records, as well as VA treatment records dated from November 2000 to October 2003.  The service treatment records are silent as to any notations or complaints of any varicose veins of the legs, although the Board acknowledges that they do reflect a left varicocele condition on entry that became symptomatic in service, and that in August 1967, a high ligation procedure was performed.  The VA treatment records reflect that the Veteran inquired regarding pursuing service connection for varicose veins (the record does not specify where anatomically), although no diagnosis was ever recorded by a VA clinician.  The record also contained the Veteran's statements, essentially self-diagnosing varicose veins in both of his legs.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay persons are competent to self-diagnose varicose veins).

Since the final March 2004 RO decision, new evidence associated with the claims file consists of VA treatment records dated from November 2003 to November 2007 reflecting diagnosed varicose veins of the legs bilaterally, a letter from Mr. D.W. (chiropractor) dated June 2007 reflecting he opined that the Veteran's varicose veins on his right and left legs are the same, a letter from Dr. D.P. dated November 2006 in which he opined that the Veteran had varicose veins inside both thighs that were tender but that it was not possible to provide an opinion as to their etiology, and a statement from the Veteran alleging that he has varicose veins of both legs as a result of his service-connected left varicocele status post high ligation.

In addition, the new evidence includes a February 2008 VA medical opinion that reflects that the examiner reviewed the entire claims file, noted that left varicocele was noted on entry into service, that it became symptomatic, and that in August 1967, the Veteran underwent a high ligation with an uneventful post-operative course and no mention of any varicose veins at separation from service.  The VA examiner also noted that post-service, the Veteran was found to have varicose veins in both legs, and he cited the two November 2006 and June 2007 letters noted above from private practitioners.  The examiner opined that it is not at least as likely as not that the Veteran's bilateral varicose veins were caused or aggravated by his service-connected left varicocele.  The examiner reasoned that, anatomically, the Veteran's left varicocele status post high ligation has nothing to do with his lower extremity varicose veins, and that it is impossible for ligation of the left internal spermatic vein to result in varicosities of the lower extremities because that particular vein drains solely the scrotal contents and would have nothing to do with impairment of blood flow to the lower extremities or result in varicosities.

Although the Board finds that the above evidence may be "new," the Board finds that it does not constitute "material" evidence because it does not tend to establish any link between the Veteran's varicose veins of the legs or lower extremities and his service-connected left varicocele.  While the new VA treatment records and letters from Mr. D.W. and Dr. D.P. letter all reflect diagnosed varicose veins, the Board finds this evidence is redundant of evidence previously of record at the time of the final March 2004 RO decision, as the Veteran himself is competent to self-diagnose varicose veins, and, as noted above, the basis for the final March 2004 RO denial was that there was no nexus evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also February 2004 VA treatment record (Veteran reported varicose veins, which was constructively of record in March 2004, see Bell v. Derwinski, 2 Vet. App. 611 (1992)).  There remains no evidence of record that establishes any link between the Veteran's varicose veins of the legs and his service or any service-connected disability.

The Board acknowledges the Veteran's assertion that his varicose veins of the legs are etiologically related to his left varicocele, and that this assertion was made after the March 2004 final RO decision.  And while the Board acknowledges that the Veteran, as a lay person, is competent to self-diagnose varicose veins, he is not, however, competent to etiologically link his varicose veins to his service-connected varicocele condition, which would require medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309.  The Board further adds this case does not involve alleged continuity of symptomatology since service or an alleged onset in service, and that the Board is not required to investigate all possible theories of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist).

Accordingly, the additional evidence and argument received since the March 2004 RO decision is not new and material, and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 476 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for varicose veins of the legs as secondary to left varicocele, status post high ligation, has not been received and, therefore, the claim is denied.



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


